DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MARY JANE VON MELKER,
                            Appellant,

                                    v.

                   ST. LUCIE SETTLEMENT, INC.,
                             Appellee.

                              No. 4D21-146

                              [May 13, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Alcorta Waters, Judge; L.T. Case No.
2018CC0101, 20-7-AP.

  Stephen Isherwood of Apfelbaum Law, Port St. Lucie, for appellant.

  Jacob E. Ensor and Samantha L. Simpson of Ross, Earle, Bonan &
Ensor, P.A., Stuart, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.